Exhibit 10.1

 

FORM OF ACCOUNT PURCHASE AGREEMENT

TO BE EXECUTED BY CERTAIN SUBSIDIARIES OF

BROADWIND ENERGY, INC.

 

This Account Purchase Agreement is dated as of September 28, 2010, is entered
into between Wells Fargo Bank, National Association (together with its
successors and assigns, “WFBC”), acting through its Wells Fargo Business Credit
operating division, and [                                                    ]
(the “Customer”).  The Customer and WFBC agree as follows:

 

Article 1.
Purpose of Agreement

 

1.01        Purpose of Agreement.  The Customer desires to sell, transfer and
assign to WFBC an undivided ownership interest in all of the Customer’s right,
title and interest in certain of its Accounts, all Related Rights with respect
thereto and all proceeds of the foregoing and WFBC desires to purchase such
undivided ownership interest in all of the Customer’s right, title and interest
in such Accounts, all Related Rights with respect thereto and all proceeds of
the foregoing on the terms and conditions set forth herein.  The purchase of
Accounts and Related Rights hereunder shall be full recourse and shall be on a
non-notification of assignment basis except upon the occurrence and during the
continuation of an Event of Termination.  The purpose of this Agreement is
commercial in nature and not for household, family or personal use.  Terms which
are not defined herein shall have the meaning set forth in the Uniform
Commercial Code as adopted in the State of Colorado.  The Customer acknowledges
and agrees that WFBC has not made any representations or warranties concerning
the tax, accounting or legal characteristics of the transaction set forth herein
and in the Related Documents and that the Customer has obtained and relied upon
such tax, accounting and legal advice from its own experts concerning such
transaction as it deems appropriate.

 

Article 2.
Definitions

 

2.01        “Acceptable Account” means an Account, in an amount equal to the
aggregate face amount of such Account, net of any credits or allowances of any
nature, which (a) conforms to the representations, warranties and terms set
forth herein and (b) is not an Unacceptable Account as defined below.

 

2.02        “Account” means any right of payment of the net amount for goods
sold, or leased and delivered or services rendered in the ordinary course of the
Customer’s business which is not evidenced by an instrument or chattel paper.

 

2.03        “Account Debtor” means the Customer’s customer or any other Person
owing money to the Customer with respect to an Account.

 

2.04        “Affiliate” means (a) any Person that directly, or indirectly
through one or more intermediaries, controls another Person (as used in this
Section 2.04, a “Controlling Person”) or

 

--------------------------------------------------------------------------------


 

(b) any Person which is controlled by or is under common control with a
Controlling Person.  As used herein, the term “control” means possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of a Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

2.05        “Affiliate Account Purchase Agreements” means (a) the Account
Purchase Agreement by and between Tower Tech and WFBC, (b) the Account Purchase
Agreement by and between Brad Foote and WFBC, (c) the Account Purchase Agreement
by and between Energy Maintenance Service and WFBC, and (d) the Account Purchase
Agreement by and between Badger Transport and WFBC, each dated as of the date
hereof and each as amended or otherwise modified.

 

2.06        “Affiliate Customer” means any Person, other than WFBC, party to an
Affiliate Account Purchase Agreement.

 

2.07        “Aggregate Facility Maximum” means $10,000,000.

 

2.08        “Agreement” means this Account Purchase Agreement.

 

2.09        “Assignment and Schedule of Accounts” means the Assignment and
Schedule of Accounts, a form of which is attached hereto as Exhibit A, as the
form may be revised from time to time by WFBC in its sole discretion by notice
to Customer.

 

2.10        “Badger Transport” means Badger Transport, Inc., a Wisconsin
corporation.

 

“Brad Foote” means Brad Foote Gear Works, Inc., an Illinois corporation.

 

2.11        “Broadwind Energy” means Broadwind Energy, Inc., a Delaware
corporation.

 

2.12        “Business Day” means a day on which the Federal Reserve Bank of New
York is open for business.

 

2.13        “Change of Control” means the occurrence of any of the following
events:

 

(a)           Any Person or “group” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) who does not
have an ownership interest in the Customer on the Closing Date is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that any such Person, entity or group will be
deemed to have “beneficial ownership” of all securities that such Person, entity
or group has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than twenty
percent (20%) of the voting power of all classes of ownership of the Customer;
provided that WFBC must be notified of all owners with 20% or greater ownership
and of any individual with 10% ownership who is a family member of another
owner; or

 

(b)           During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of directors of the Customer
(together with any new directors whose

 

2

--------------------------------------------------------------------------------


 

election to such board of directors, or whose nomination for election by the
shareholders of the Customer, was approved by a vote of at least two-thirds of
the directors then in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the board of directors of the
Customer then in office.

 

2.14        “Closing Date” means September 29, 2010.

 

2.15        “Collateral” shall mean all of the following property of the
Customer whether now owned or existing or hereafter created or acquired or
arising, or in which the Customer now has or hereafter acquires any rights, and
wheresoever located:  (a) all of the Purchased Accounts and all of the Related
Rights, together with: (b) all cash proceeds of the Purchased Accounts; (c) all
related chattel paper (including electronic chattel paper); (d) all related
commercial tort claims; (e) all related documents (including warehouse receipts,
bills of lading, and other documents of title); (f) all related general
intangibles (including (i) payment intangibles and (ii) all other choses in
action, causes of action, actions, suits, and other legal proceedings of any
kind, but excluding intellectual property); (g) all related instruments; (h) all
related investment property; (i) all related letters of credit and letter of
credit rights; (j) all related supporting obligations; (k) the Collected Reserve
Account and all monies and other things of value contained in the Collected
Reserve Account or any of the Customer’s blocked accounts, lockbox accounts or
collateral accounts established with or for the benefit of WFBC for purposes of
this Agreement, and all items in any lockbox established with or for the benefit
of WFBC for purposes of this Agreement; (l) all Records and all other tangible
and electronic books and records pertaining to any of the foregoing (including
all mail and electronic mail); (m) all amendments, modifications, products,
replacements, and substitutions to any of the foregoing; (n) all collateral
subject to the Lien of any Related Document; (o) all money and other assets of
the Customer that now or hereafter come into the possession, custody, or control
of WFBC; and (p) all proceeds (including cash, insurance and condemnation
proceeds) pertaining to any of the foregoing.  The term “related” as used in
this definition means related to the Purchased Accounts.

 

2.16        “Collected Reserve Account” means the internal general ledger
account to and from which from time to time credits, debits and disbursements
will be made in accordance with this Agreement.

 

2.17        “Confidential Information” shall have the meaning set forth in
Section 11.17.

 

2.18        “Credit and Collection Policy” means the Customer’s credit,
collection and administration policies and procedures relating to the Accounts
(including the Purchased Accounts) and the Related Rights, certain parameters of
which are set forth in that certain document entitled “Broadwind Energy, Inc.
Authorization Matrix (as of January 1, 2010), a copy of which has been provided
to, and approved by, WFBC, as such policies and procedures may be amended in
compliance with Section 6.02.

 

2.19        “Energy Maintenance Service” means Energy Maintenance Service, LLC,
a Delaware limited liability company.

 

2.20        “Event of Termination” shall have the meaning set forth in
Article 9.

 

3

--------------------------------------------------------------------------------


 

2.21        “Facility Maximum” means, subject to the availability of Acceptable
Accounts, $10,000,000 less the aggregate Outstanding Balance (as defined in the
applicable Affiliate Account Purchase Agreement) of all Purchased Accounts (as
defined in the applicable Affiliate Account Purchase Agreement) under the
Affiliate Account Purchase Agreements.

 

2.22        “Fee Ratio” means, for a certain period, a fraction, the numerator
of which is the aggregate Purchased Amount on the last day of such period and
the denominator of which is the sum of the aggregate Purchased Amount on the
last day of such period plus the aggregate Purchased Amount (as defined in each
Affiliate Account Purchase Agreement) under each Affiliate Account Purchase
Agreement on the last day of such period; provided, however, that if such
calculation results in the Fee Ratio being zero or if the aggregate Purchased
Amount on the last day of such period is zero for any Affiliate Customer, then
the Fee Ratio shall mean, for the applicable period, a fraction, the numerator
of which is one (1) and the denominator of which is the sum of the number of
Affiliate Account Purchase Agreements in full force and effect on the last day
of such period plus one (1).

 

2.23        “Final Termination Date” shall have the meaning set forth in
Section 11.26.

 

2.24        “Former Plan” means any employee benefit plan in respect of which
the Customer or a Subsidiary has engaged in a transaction described in
Section 4069 or Section 4212(c) of ERISA.

 

2.25        “Guarantor” means Broadwind Energy, Badger Transport, Brad Foote,
Energy Maintenance Service, Tower Tech and every other Person now or in the
future who agrees to guaranty the obligations of the Customer to WFBC.

 

2.26        “Guaranty” means each guaranty of Customer’s obligations to WFBC
executed by a Guarantor in favor of WFBC.

 

2.27        “Indemnified Liabilities” shall have the meaning set forth in
Section 11.07(a).

 

2.28        “Indemnitees” shall have the meaning set forth in Section 11.07(a).

 

2.29        “Insolvency” means, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

2.30        “Insolvency Proceeding” means any proceeding under Title 11 of the
United States Code or under the Bankruptcy and Insolvency Act (Canada) or the
Companies Creditors Arrangement Act (Canada), any general assignment for the
benefit of creditors, any proceeding instituted by or against a Person seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or any proceeding seeking the
entry of an order for relief by the appointment of a receiver, trustee,
custodian or similar official for its or a substantial part of its property.

 

2.31        “LIBOR” means, as of a selected date, the rate per annum (rounded
upward, if necessary, to the nearest whole 1/16th of one percent (1.0%))
determined pursuant to the following formula:

 

4

--------------------------------------------------------------------------------


 

LIBOR =

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

 

(a)           “Base LIBOR” means the rate per annum for United States Dollar
deposits quoted by Wells Fargo Bank, N.A. for the purpose of calculating the
effective floating interest rate for loans that reference Daily Three Month
LIBOR as the Inter-Bank Market Offered Rate in effect from time to time for
three (3) month delivery of funds in amounts approximately equal to the
principal amount of such loans.

 

(b)           “Daily Three Month LIBOR” means, for any day, the rate of interest
equal to LIBOR then in effect for delivery for a three (3) month period.  When
interest is determined in relation to Daily Three Month LIBOR, each change in
the interest rate shall become effective each Business Day that WFBC determines
that Daily Three Month LIBOR has changed.

 

(c)           “LIBOR Reserve Percentage” means the reserve percentage prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by WFBC for expected changes in such reserve
percentage during the term of this Agreement.

 

The Customer understands and agrees that WFBC may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as WFBC in its discretion deems appropriate, including the
rate offered for U.S. Dollar deposits on the London Inter-Bank Market.  WFBC’s
determination of LIBOR shall be conclusive, absent manifest error.

 

2.32        “Lien” means any security interest, assignment (whether absolute or
by way of security), mortgage, deed of trust, pledge, lien (statutory or
otherwise), charge, encumbrance, title retention agreement or analogous
instrument or device, including without limitation the interest of each lessor
under any capitalized lease and the interest of any bondsman under any payment
or performance bond, in, of or on any assets or properties of a person or
entity, whether now owned or subsequently acquired and whether arising by
agreement or operation of law.

 

2.33        “Material Adverse Effect” means any effect upon the business,
operations, property or financial or other condition of Broadwind Energy and its
Subsidiaries, taken as a whole, which, in the sole determination of WFBC,
materially adversely affects (a) the interest of WFBC in the Purchased Accounts,
the Related Rights or the Collateral, (b) the collectibility and enforceability
of the Purchased Accounts, the Related Rights or the Collateral or WFBC’s rights
thereunder or (c) the ability of Broadwind Energy and its Subsidiaries, taken as
a whole, to perform their obligations under this Agreement or any of the Related
Documents.

 

2.34        “Multiemployer Plan” means a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

 

2.35        “Other Taxes” shall have the meaning set forth in Section 11.20(b).

 

5

--------------------------------------------------------------------------------


 

2.36        “Outstanding Balance” means, for any Purchased Account, the total
amount due and payable by the Account Debtor for goods or services rendered by
the Customer in respect of such Purchased Account, after reduction for any
payments, discounts, credits, rebates, allowances, reserves, incentives,
penalties or other reductions or similar adjustments, as determined by WFBC in
it sole discretion.

 

2.37        “Participant” shall have the meaning set forth in Section 11.02.

 

2.38        “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (or any successor thereto).

 

2.39        “Permitted Lien” and “Permitted Liens” shall have the meaning set
forth in Section 6.11.

 

2.40        “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
of a governmental entity.

 

2.41        “Plan” means, at a particular time, any employee benefit plan which
is covered by ERISA and in respect of which the Customer or a Subsidiary is an
“employer” as defined in Section 3(5) of ERISA.

 

2.42        “Purchase Limit” means the limit WFBC sets from time to time in its
sole discretion establishing the maximum gross face amount of Purchased Accounts
which are approved as Acceptable Accounts at any given time owed by a particular
Account Debtor.

 

2.43        “Purchase Price” means, for any Purchased Account and the Related
Rights with respect thereto, an amount equal to 80% of the gross face amount of
such Purchased Account, less any charges with respect to such Purchased Account
and less any amount of any trade discounts, credits or allowances, or any other
reductions or adjustments to such Purchased Account taken by the Account Debtor.
This percentage may be adjusted by WFBC at any time at WFBC’s sole discretion.

 

2.44        “Purchased Account” and “Purchased Accounts” shall have the meanings
set forth in Section 3.01(a).

 

2.45        “Purchased Amount” means, at any time, an amount equal to (a) the
aggregate Purchase Price, minus (b) the aggregate amount paid to WFBC hereunder
on account of Purchased Accounts and Related Rights, net of all fees, interest,
expenses and costs hereunder.

 

2.46        “Records” means all tangible and electronic books, records, reports
and other documents and information (including hard copies of all data
maintained in databases of the Customer on tapes, disks and punch cards)
maintained in respect of the Purchased Accounts, the Related Rights, the
Collateral and the Account Debtors.

 

2.47        “Related Document” means any agreement, document, exhibit, notice or
other written communication to which the Customer is a party or which has at any
time been delivered by or

 

6

--------------------------------------------------------------------------------


 

on behalf of the Customer to WFBC in connection with this Agreement, including
each Guaranty.

 

2.48        “Related Rights” shall have the meaning set forth in Section 3.01.

 

2.49        “Related Security” means, with respect to the Purchased Accounts,
(a) all Liens, and all property subject thereto, from time to time purporting to
secure payment of any Purchased Account, including any security deposit, whether
pursuant to any related agreement or otherwise; (b) all of Customer’s right,
title and interest in, to and under all guarantees, indemnities, letters of
credit, insurance policies (and proceeds and premium refunds thereof) and other
agreements or arrangements of whatsoever character from time to time supporting
or securing payment of any Purchased Account, whether pursuant to the related
agreement or otherwise; (c) all related Records; and (d) all proceeds of or
relating to the foregoing and any Purchased Account.

 

2.50        “Reorganization” means with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

2.51        “Reportable Event” means any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty day
notice period is waived under PBGC Reg. § 2615 or any successor regulation
thereto.

 

2.52        “Repurchase Price” means, for any Purchased Account and the Related
Rights with respect thereto, (a) the lesser of (i) the Purchase Price related to
such Purchased Account and the Related Rights with respect thereto and (ii) the
Outstanding Balance of such Purchased Account, plus (b) all fees, costs or
expenses associated with the repurchase or collection of such Purchased Account
and the Related Rights with respect thereto.

 

2.53        “Single Employer Plan” means any Plan which is covered by Title IV
of ERISA, but which is not a Multiemployer Plan.

 

2.54        “Subsidiary” means, as to any Person, any corporation or other
entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions are at the time directly or indirectly owned by such Person;
unless otherwise specified, “Subsidiary” means a Subsidiary of the Customer.

 

2.55        “Taxes” shall have the meaning set forth in Section 11.20(a).

 

2.56        “Termination Date” means the earliest of (a) September 29, 2013,
(b) the date the Customer terminates this Agreement pursuant to Section 3.11,
(c) the date on which an Event of Termination described in
Section 9.01(d) occurs, or (d) during the continuation of an Event of
Termination, the date on which WFBC exercises its right to cease purchasing
Accounts.

 

2.57        “Tower Tech” means Tower Tech Systems Inc., a Wisconsin corporation.

 

2.58        “Unacceptable Account” means any Account which is not acceptable in
WFBC’s sole discretion including the following:

 

7

--------------------------------------------------------------------------------


 

(a)           Accounts unpaid one hundred twenty (120) days or more after the
invoice date;

 

(b)           Accounts owed by any unit of government, whether foreign or
domestic (provided, however, that Unacceptable Accounts shall not include that
portion of Accounts owed by such units of government for which the Customer has
provided evidence satisfactory to WFBC that (i) WFBC has a first priority
perfected security interest in such Accounts and (ii) such Accounts may be
enforced by WFBC directly against such unit of government under all applicable
laws);

 

(c)           Accounts not payable in United States Dollars;

 

(d)           Any Account which is not an “account” or “payment intangible”
within the meaning of Article 9 of the Uniform Commercial Code of all applicable
jurisdictions;

 

(e)           Any Account which (i) does not arise under a contract which is in
full force and effect, (ii) does not constitute the legal, valid and binding
obligation of the related Account Debtor enforceable against such Account Debtor
in accordance with its terms, (iii) is subject to counterclaim, defense or other
Lien (other than Permitted Liens), or (iv) is an executory contract or unexpired
lease within the meaning of Section 365 of the Bankruptcy Code;

 

(f)            Any Account which arises under a contract which (i) does not
contain an obligation to pay a specified sum of money or is subject to
contingencies, (ii) requires the Account Debtor under such contract to consent
to the sale, transfer or assignment of the rights to payment under such contract
(except to the extent such requirement is made ineffective by Uniform Commercial
Code Section 9-406), (iii) limits or restricts the sale, transfer or assignment
(whether absolutely or by way of security) of such contract, or (iv) contains a
confidentiality provision that purports to restrict WFBC’s exercise of rights
under this Agreement, including the right to review such contract;

 

(g)           Any Account which, in whole or in part, contravenes any law,
rule or regulation applicable thereto (including those relating to usury, truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), which contravention
would reasonably be expected to have a Material Adverse Effect;

 

(h)           Accounts owed by an Account Debtor which (i) is not acceptable to
WFBC or (ii) is located outside the United States or Canada;

 

(i)            Accounts owed by an Account Debtor that is insolvent, the subject
of an Insolvency Proceeding or has ceased doing business;

 

(j)            Accounts owed by an owner, shareholder, Subsidiary, Affiliate,
officer or employee of the Customer;

 

(k)           Accounts not beneficially or legally owned by the Customer
immediately prior to purchase by WFBC;

 

8

--------------------------------------------------------------------------------


 

(l)            Accounts which represent indebtedness of an Account Debtor that
constitutes an illegal, invalid or unenforceable obligation of such Account
Debtor to pay the amount thereof on the maturity date stated therein;

 

(m)          Accounts which, upon purchase by WFBC, are not subject to a duly
perfected Lien in WFBC’s favor or which are subject to any Lien in favor of any
Person other than WFBC, including any payment or performance bond;

 

(n)           Accounts that have been restructured, extended, amended or
modified prior to purchase by WFBC (to the extent not previously disclosed by
Customer to WFBC) or at any time after purchase by WFBC;

 

(o)           Except to the extent made ineffective by Uniform Commercial Code
Section 9-406, any Account whose sale, transfer or assignment (whether
absolutely or by way of security) is limited or restricted by the terms of the
contract evidencing or relating to such Account (unless such limitation or
restriction has been complied with and WFBC is satisfied in its sole discretion
that the sale, transfer or assignment of such Account hereunder is valid and
effective);

 

(p)           That portion of Accounts that constitutes freight fees,
allowances, finance charges, service charges or sales or excise taxes;

 

(q)           Accounts that have been invoiced, paid or partially paid in
advance of the full delivery and acceptance of goods or the performance and
acceptance of services or in advance of the submission of such Accounts to WFBC
(provided that WFBC, in its sole discretion, may agree to purchase some or all
of the portion of an Account not partially paid in advance);

 

(r)            Any Account which (i) does not satisfy in all material respects
all applicable requirements of the Credit and Collection Policy or (ii) was not
generated in the ordinary course of the Customer’s business;

 

(s)            Any Account as to which not all of the related invoices have been
made available to WFBC in a form acceptable to WFBC, and which are not included
in an Assignment and Schedule of Accounts acceptable to WFBC in its sole
discretion prior to the proposed purchase of such Accounts;

 

(t)            Any Account which is subject to any asserted reduction (including
any reduction on account of any offsetting account payable of the related
Account Debtor or the Customer to an Account Debtor or any reduction on account
of any application of a deposit or advance payment made to the Customer),
cancellation, rebate or refund, deduction, withholding, discount or any dispute,
offset, counterclaim, Lien or defense whatsoever; provided that an Account that
is subject only in part to any of the foregoing but otherwise qualifies as an
Acceptable Account (as determined by WFBC in its sole discretion) shall be an
Acceptable Account to the extent not subject to reduction, cancellation, refund,
rebate, deduction, withholding, discount, dispute, offset, counterclaim, Lien or
other defense;

 

(u)           Accounts which would cause the Purchase Limit for such Account
Debtor to be exceeded;

 

9

--------------------------------------------------------------------------------


 

(v)           Accounts which would cause the Purchased Amount to exceed the
Facility Maximum; and

 

(w)          Accounts, or portions thereof, that fail to conform to the
representations and warranties contained herein or are otherwise deemed
unacceptable by WFBC in its sole discretion.

 

2.59        “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of Colorado; provided, however, to the
extent the law of any other state or other jurisdiction applies to the
attachment, perfection, priority or enforcement of any Lien granted to WFBC in
any of the Collateral, “Uniform Commercial Code” means the Uniform Commercial
Code as in effect in such other state or jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection, priority or
enforcement of a Lien in such Collateral.  To the extent this Agreement defines
the term “Collateral” by reference to terms used in the Uniform Commercial Code,
each of such terms shall have the broadest meaning given to such terms under the
Uniform Commercial Code as in effect in any state or other jurisdiction.

 

2.60        “Unused Fee” shall have the meaning set forth in Section 3.08(b).

 

2.61        “Wells Receivers” shall have the meaning set forth in Section 11.17.

 

2.62        “WFBC Discount” means, with respect to each Purchased Account and
the Related Rights with respect thereto, an amount equal to the lesser of
(i) the sum of LIBOR plus three and three-quarters of one percent (3.75%) per
annum, or (ii) the lawful maximum, if any, in effect from time to time for
advances to customers of the type, in the amount, for the purposes and otherwise
of the kind herein contemplated.  Upon the occurrence and during the
continuation of an Event of Termination, with respect to each Purchased Account
and the Related Rights with respect thereto, the WFBC Discount shall be equal to
the sum of LIBOR plus six and three-quarters of one percent (6.75%) per annum,
or such lesser amount as WFBC in its sole discretion may determine (but in no
event shall such fee be more than the lawful maximum, if any, in effect from
time to time for advances of the type, in the amount, for the purposes and
otherwise of the kind herein contemplated).  The WFBC Discount shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.

 

2.63        “WFBC Discount Fee” shall have the meaning set forth in
Section 3.08(c).

 

Article 3.
Purchase and Assignment of Accounts

 

3.01        Purchase and Assignment of Accounts.  Pursuant to the terms herein
and in consideration for amounts paid to the Customer on the date hereof as well
as amounts paid to the Customer during the term hereof, the Customer hereby
agrees to sell, transfer and assign to WFBC, with recourse, as absolute owner,
and WFBC hereby agrees to purchase from the Customer, during the period from the
Closing Date to but excluding the Termination Date, as of the date of each
delivery of each Assignment and Schedule of Accounts acceptable to WFBC in its
sole discretion, all of the Customer’s right, title and interest in and to the
following:

 

10

--------------------------------------------------------------------------------

 


 

(a)           Each Acceptable Account presented by the Customer on or after
September 28, 2010 to, but excluding, the Termination Date which is offered for
sale, transfer and assignment by the Customer pursuant to an Assignment and
Schedule of Accounts delivered to WFBC by the Customer and accepted by WFBC in
its sole discretion (collectively, the “Purchased Accounts” and each, a
“Purchased Account”);

 

(b)           All rights of action (including all rights of stoppage in transit,
replevin, repossession, reclamation, setoff, detinue, repurchase and all other
rights of action of a consignor, consignee, unpaid vendor, mechanic, artisan or
other lienor) accrued or to accrue on each Purchased Account, including full
power to collect, sue for, compromise, assign, in whole or in part, or in any
other manner enforce collection thereof in the Customer’s name or otherwise;

 

(c)           All right, title and interest of the Customer in and to the
Records, the Related Security, all agreements, documents or instruments relating
to the Purchased Accounts and the proceeds thereof, and all deposits and other
security for the obligation of any Person under or relating to the Purchased
Accounts, in each case whether presently existing or hereafter arising, now
owned or hereafter acquired;

 

(d)           All inventory and goods relating to, or which by sale have
resulted in, Purchased Accounts, including all returned inventory and goods; and

 

(e)           All proceeds of the foregoing in any form (collectively, with the
assets described in Section 3.01(b), Section 3.01(c), and Section 3.01(d), the
“Related Rights”).

 

The foregoing sales, transfers and assignments do not constitute, and are not
intended to result in, an assumption by WFBC of any liability or obligation of
the Customer or any other Person in connection with the Purchased Accounts, the
Related Rights or under any agreement or instrument relating thereto.

 

3.02        Approval.  WFBC shall not purchase an Account and the Related Rights
with respect thereto unless such Account is first submitted to WFBC by the
Customer for approval.  WFBC is not obligated to buy from the Customer any
Account and the Related Rights with respect thereto that WFBC does not deem
acceptable in its sole discretion.

 

3.03        Required Forms.  When the Customer offers an Account and the Related
Rights with respect thereto to WFBC for sale, transfer and assignment, WFBC
shall receive (a) an Assignment and Schedule of Accounts, in a form satisfactory
to WFBC in its sole discretion and signed by an authorized representative of the
Customer, (b) an original invoice or an electronic equivalent thereof, either of
which must be in a form acceptable to WFBC in its sole discretion, (c) a copy of
the bill of lading if applicable, (d) proof of delivery, (e) contract, purchase
order, or purchase order number which corresponds with such invoice, as
appropriate to the business of the Customer, and (f) any other document which
WFBC may require.

 

3.04        Purchase.  Upon approval and acceptance by WFBC of an Account and
the Related Rights with respect thereto for the sale, transfer and assignment to
WFBC of such Account and such Related Rights, WFBC shall purchase and the
Customer shall sell, transfer and assign to WFBC such Account and such Related
Rights.

 

11

--------------------------------------------------------------------------------


 

3.05        Purchase Price.  As consideration for the sale, transfer and
assignment to WFBC of an Account and the Related Rights with respect thereto,
WFBC shall pay to the Customer the Purchase Price for such Account and such
Related Rights on the terms and conditions as stated herein.

 

3.06        Payment of Purchase Price.  Upon the sale, transfer and assignment
of an Account and the Related Rights with respect thereto to WFBC, and receipt
of all documents and forms described in Section 3.03 and upon fulfillment of all
applicable conditions precedent to such sale, transfer and assignment as more
fully set forth herein, WFBC shall pay the Purchase Price for such Purchased
Account and such Related Rights to the Customer as follows, as determined by
WFBC in its sole discretion:  (i) WFBC shall pay such Purchase Price to the
Customer or to any third party at the Customer’s written direction to WFBC, or
(ii) WFBC shall advance such Purchase Price to the Collected Reserve Account.

 

3.07        Repurchase of Accounts.  The Customer shall (a) repurchase any and
all Purchased Accounts and the Related Rights with respect thereto, whether
disputed or undisputed, as may be requested by WFBC, from time to time in its
sole discretion, and (b) pay within three (3) Business Days after demand the
Repurchase Price for such Purchased Accounts and the Related Rights with respect
thereto.  WFBC may demand that the Customer repurchase a Purchased Account: 
(a) which remains unpaid one hundred twenty (120) days after its invoice date,
(b) which is owed by an Account Debtor who has filed, or has had filed against
it, an Insolvency Proceeding, or (c) with respect to which there has been any
breach of representation or warranty set forth in Article 5.  In any event where
repurchase is required under this Agreement, WFBC, at its discretion, may charge
the Repurchase Price to the Customer’s Collected Reserve Account which may
create a deficit balance in the Collected Reserve Account.

 

3.08        Fees.

 

(a)           Facility Fee.  The Customer shall pay WFBC a fully earned annual
facility fee equal to (i) $25,000, payable on the Closing Date and (ii) $100,000
times the Fee Ratio for such year, payable on each anniversary of the Closing
Date until the Final Termination Date.

 

(b)           Unused Fee.  From the Closing Date to and including the Final
Termination Date, the Customer shall pay WFBC an unused fee (the “Unused Fee”)
in the amount of (i) forty-two one thousandths of one percent (0.042%) per
annum, times (ii) the result of (A) the Aggregate Facility Maximum less (B) the
aggregate average daily Purchased Amount during such month plus the aggregate
average daily Purchased Amount (as defined in each Affiliate Account Purchase
Agreement) under each Affiliate Account Purchase Agreement during such month,
times (iii) the Fee Ratio for such month, which Unused Fee shall be payable
monthly in arrears on the fifteenth (15th) day of each month and on the Final
Termination Date.

 

(c)           WFBC Discount Fee.  The Customer shall pay WFBC a fully earned fee
equal to the product of the WFBC Discount multiplied by the aggregate
Outstanding Balance of the Purchased Accounts (the “WFBC Discount Fee”).  The
WFBC Discount Fee shall accrue daily and shall be due and payable in arrears on
the first day of each month and on the Final Termination Date.

 

12

--------------------------------------------------------------------------------


 

(d)           Audit Fees.  The Customer shall pay WFBC, on demand, audit fees in
connection with any audits or inspections conducted by WFBC of the Purchased
Accounts, the Related Rights, the Collateral or the Customer’s operations or
business, at the rates established from time to time by WFBC as its audit fees,
together with all actual out of pocket costs and expenses incurred in conducting
any such audit or inspection.

 

(e)           Termination Fee.  If the Termination Date occurs on or before
September 29, 2013 pursuant to Section 3.11, the Customer shall pay WFBC on the
Termination Date a fully earned termination fee equal to:  (i) three percent
(3%) of the Facility Maximum, if this Agreement is terminated on or before the
first anniversary of the Closing Date; (ii) two percent (2%) of the Facility
Maximum, if this Agreement is terminated after the first anniversary of the date
hereof but on or before the second anniversary of the Closing Date; and
(iii) one percent (1%) of the Facility Maximum, if this Agreement is terminated
after the second anniversary of the date hereof but on or before the third
anniversary of the Closing Date.  Notwithstanding the foregoing, the Customer
shall not be required to pay any termination fee in the event this Agreement is
terminated after the first anniversary of the date hereof (i) as a result of or
in connection with refinancing or replacement financing with Wells Fargo Bank,
National Association or any affiliate or division of Wells Fargo Bank, National
Association or (ii) by Customer after demand by WFBC for a payment under
Section 11.08 of this Agreement.

 

3.09        Mandatory Payments.  Unless WFBC shall otherwise consent in a
written agreement that sets forth the terms and conditions which WFBC in its
discretion may deem appropriate, if the Purchased Amount is at any time greater
than the Facility Maximum, the Customer shall pay to WFBC, upon demand, the
amount necessary to eliminate such excess.  Any such payment received by WFBC
under this Agreement may be applied to the amounts owing to WFBC from the
Customer, in such order and in such amounts as WFBC in its sole discretion may
determine from time to time.

 

3.10        Collected Reserve Account and Reporting and Statement of Account.

 

(a)           After collection by WFBC of a Purchased Account and the Related
Rights with respect thereto, if any, WFBC shall credit the Collected Reserve
Account with the amount collected on such Purchased Account and such Related
Rights less:  (i) the Purchase Price, and (ii) any fees, expenses or charges
owed to WFBC as more fully described herein.  Any fee, charge or other
obligation of the Customer under this Agreement or any Related Document may be
charged against the Collected Reserve Account in WFBC’s sole discretion. 
Provided no Event of Termination has occurred and is continuing, or any event
has occurred which with the passage of time or notice would be an Event of
Termination, each Wednesday that is a Business Day, any available balance held
in the Collected Reserve shall be released to the Customer or to any third
party, at the Customer’s written direction to WFBC.  Upon the occurrence and
during the continuation of an Event of Termination, or the continuation of an
event which with the passage of time or notice would become an Event of
Termination, WFBC may hold any balance in the Collected Reserve Account as
Collateral for any obligations of the Customer to WFBC and WFBC may charge any
such obligations against the Collected Reserve Account in its sole discretion.

 

13

--------------------------------------------------------------------------------


 

(b)           On a weekly basis, or as otherwise determined by WFBC at its sole
discretion, WFBC shall prepare, and make available to the Customer, an
accounting of the purchases, collections, and amounts credited to or charged
against the Collected Reserve Account during that week or other period.  Should
such a statement of account indicate a deficit balance, such balance shall be
due and payable and the Customer shall within three (3) Business Days pay to
WFBC the amount of such deficit plus accrued interest on such deficit balance. 
Interest shall accrue on any deficit balance at the annual rate of ten percent
(10%), calculated on a daily basis, not to exceed the applicable legal limit,
from the date due until such deficit is paid in full.

 

3.11        Termination of this Agreement by Customer.  The Customer may
terminate this Agreement at any time if it (a) gives WFBC at least thirty (30)
days advance written notice prior to the proposed Termination Date and (b) pays
WFBC applicable termination fees in accordance with the terms of this
Agreement.  If the Customer terminates this Agreement, on such Termination Date,
(x) all amounts due hereunder shall be immediately due and payable and (y) the
Customer shall repurchase all outstanding Purchased Accounts and the Related
Rights with respect thereto and immediately pay the Repurchase Price for such
Purchased Accounts and the Related Rights with respect thereto.

 

3.12        Sole Property.  Once WFBC has purchased an Account, any and all
payments from whatever source as to such Purchased Account are the sole property
of WFBC.

 

3.13        Miscellaneous Payments.  Should WFBC receive a duplicate payment on
a Purchased Account or other payment which is not identified, WFBC shall carry
these sums as open items in its accounting and shall return any duplicate
payment to the Account Debtor or apply such unidentified payment pursuant to the
terms hereof upon proper identification and documentation.

 

3.14        Misdirected Payments.  With respect to misdirected payments,
whenever any payment on any Purchased Account comes into the Customer’s
possession, the Customer shall hold such payment in trust and safekeeping, as
the property of WFBC, and immediately turn over to WFBC such payment in the same
form as it was received by the Customer to WFBC. The Customer shall pay a
misdirected payment fee in the amount of ten percent (10%) of the amount of any
payment on account of a Purchased Account which has been received by the
Customer and not delivered in kind to WFBC within five (5) Business Days
following the date of receipt by the Customer.  Further, the Customer shall
segregate and hold in trust and safekeeping, as the property of WFBC, and
immediately turn over to WFBC, any goods or inventory returned to, reclaimed or
repossessed by the Customer which constitute Related Rights related to a
Purchased Account.

 

3.15        Repayment of Account Debtor.  In the event WFBC is required to repay
any Account Debtor for a payment received by WFBC on an Account or Related
Right, the amount of the repayment by WFBC shall be an obligation of the
Customer to WFBC whether or not this Agreement has been terminated.  In the
event the Customer receives a payment from WFBC to which the Customer has no
rights, repayment of the funds to WFBC is an obligation of the Customer to WFBC
whether or not this Agreement has been terminated.  In either event, if the
obligation is not paid upon five (5) Business Days notice of the obligation to
pay from WFBC to the Customer, WFBC may file a financing statement in connection
with the security interest granted herein (if necessary) or otherwise perfect
its interest in the Collateral and exercise any

 

14

--------------------------------------------------------------------------------


 

and all rights it has under this Agreement, any Related Document or otherwise to
collect the amounts due.

 

3.16        Hold Harmless.  The Customer shall hold WFBC harmless against any
Account Debtor ill will arising from WFBC’s collecting or attempting to collect
on any Purchased Account and the Related Rights with respect thereto, provided
that WFBC acts in a commercially reasonable manner.

 

3.17        Book Entry.  The Customer shall, immediately upon sale to WFBC of
each Account and the Related Rights with respect thereto, make proper entries on
its books and records disclosing the absolute sale of such Accounts to WFBC on
said books and records and other documents as so directed by WFBC.

 

3.18        Information.  In the event WFBC provides financial information to
the Customer regarding a third party, whether by setting a Purchase Limit, at
the request of the Customer or otherwise, the Customer understands that WFBC is
not making any representations or warranties or expressing an opinion as to the
creditworthiness of any such third party.

 

3.19        Payment Terms.

 

(a)           All accrued and unpaid fees, expenses, default interest, costs and
any other amounts due from the Customer shall be due and payable (i) on the date
set forth herein or, if no date is set forth herein, upon demand by WFBC, and
(ii) on the Final Termination Date.  Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the fees, expenses, interest, costs
and any other amounts due hereunder, as the case may be.

 

(b)           All amounts to be paid by or deposited hereunder will be paid or
deposited not later than 1:00 p.m. (Denver, Colorado time) on the day when due
in same day funds.  All computations of interest and fees shall be calculated
for the actual days elapsed based on a 360 day year.

 

(c)           Amounts due to WFBC hereunder shall be remitted to WFBC in United
States Dollars.

 

(d)           The Customer shall pay, as a full recourse obligation, all fees,
interest, costs and expenses, including all amounts payable under Section 11.07.

 

(e)           The Customer will pay on demand to WFBC interest (before and after
default and before and after judgment, with interest on overdue interest at the
same rate) on all amounts not paid to or deposited when due hereunder (other
than amounts due under Section 3.10(b)) at a rate equal to LIBOR plus six and
three quarters of one percent (6.75%) per annum calculated daily.

 

(f)            The Customer will make all payments required to be made by it
hereunder without deduction or setoff regardless of any defense or counterclaim.

 

15

--------------------------------------------------------------------------------


 

(g)           The Customer acknowledges that (i) WFBC may maintain records of
the Purchased Amount, all Purchased Accounts, all proceeds of Collateral and all
amounts paid by the Customer to WFBC hereunder, including all fees, interest,
costs and expenses; (ii) such records shall, absent manifest error, be
conclusive evidence thereof and (iii) the failure of WFBC to maintain any such
records shall not limit or otherwise affect the obligations of the Customer or
the rights and remedies of WFBC hereunder or under any Related Document.

 

Article 4.
Conditions Precedent

 

4.01        Conditions Precedent to Initial Purchase.  Prior to the initial
purchase hereunder, the Customer shall deliver to WFBC, unless waived by it, the
following documents, in form and substance satisfactory to WFBC:

 

(a)           an executed copy of this Agreement;

 

(b)           (i) a certificate of an officer of the Customer containing a copy
of its certificate of formation and limited liability company agreement, an
appropriate resolution of its managers, and the names and true signatures of the
officers authorized to sign this Agreement and the Related Documents on its
behalf, and (ii) a certificate of an officer of the Customer containing the
names and true signatures of the officers authorized to sign all reports and
other submissions under this Agreement and the Related Documents on its behalf,
on which certificates WFBC shall be entitled to conclusively rely until such
time as WFBC receives from the Customer a replacement certificate meeting the
requirements of this Section 4.01(b)(i) or (ii), as the case may be;

 

(c)           a certificate of status, good standing or compliance in respect of
the Customer issued by its jurisdiction of incorporation and a certificate of
status, good standing or compliance in respect of the Customer issued by the
appropriate authorities in each jurisdiction in which the Customer is required
to be registered in order to conduct its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

 

(d)           Certificates of Insurance required under this Agreement, naming
WFBC as a certificate holder;

 

(e)           executed copies of all discharges and releases, if any, necessary
to discharge or release all Liens and other rights or interests of any Person in
the Purchased Accounts, the Related Rights or the Collateral previously granted
by the Customer, other than Permitted Liens, together with file stamped copies
of the relevant UCC-3 financing statements;

 

(f)            current searches of appropriate filing offices showing that
(i) no Liens have been filed and remain in effect against the Customer with
respect to the Collateral except Permitted Liens or Liens held by Persons who
have agreed in writing that upon receipt of proceeds of the initial purchase,
they will satisfy, release or terminate such Liens in a manner satisfactory to
WFBC, and (ii) WFBC has duly filed all financing statements necessary to perfect
its Lien on the Purchased Accounts, the Related Rights and the Collateral to the
extent it is capable of being perfected by filing, and such other similar
instruments or documents as may be necessary and, in

 

16

--------------------------------------------------------------------------------


 

WFBC’s reasonable discretion, advisable under any applicable statute to perfect,
record or protect WFBC’s interest in the Purchased Accounts, the Related Rights
or the Collateral;

 

(g)           payment of all fees due under the terms of this Agreement through
the date of the initial purchase and payment of all expenses incurred by WFBC
and through such date and that are required to be paid by the Customer under
this Agreement; and

 

(h)           such other approvals or documents as WFBC in its sole discretion
may require.

 

4.02        Conditions Precedent to Subsequent Purchases.  Each subsequent
purchase of an Account and the Related Rights with respect thereto shall be
subject to the conditions precedent that, on the date of such purchase before
and after giving effect to such purchase, (a) the Customer has delivered to WFBC
an Assignment and Schedule of Accounts acceptable to WFBC in its sole discretion
which includes the Accounts to be purchased, (b) the representations and
warranties of the Customer hereunder are correct on and as of the date of such
purchase as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date and (c) no event
has occurred and is continuing, or would result from such purchase, which
constitutes an Event of Termination or would constitute an Event of Termination
but for the requirement that notice be given or time elapse or both.

 

Article 5.
The Customer’s Representations and Warranties

 

The Customer hereby represents and warrants to WFBC as follows and any request
by the Customer to sell, transfer and assign Accounts to WFBC will be deemed a
representation by the Customer that all representations and warranties in this
Article 5 are true, correct and complete as of the time of the request, unless
they relate exclusively to an earlier date:

 

5.01        Existence and Trade Names.  The Customer is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is duly qualified to carry on business in each jurisdiction in which the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect, and the Customer’s trade name(s), all of which are disclosed on
the Customer’s application provided to WFBC, have been properly filed and
published as required by applicable law.

 

5.02        Corporate Power and Authority.  The Customer has all requisite
corporate power and authority to execute and deliver, and to perform all of its
obligations under, this Agreement and all of the Related Documents to which it
is a party.

 

5.03        Corporate Action.  The Customer has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and all of the Related Documents to which it is a party.

 

5.04        Authorization.  The execution, delivery and performance by the
Customer of this Agreement and all of the Related Documents to which it is a
party have been duly authorized and do not require the consent or approval of
the Customer’s shareholders.

 

17

--------------------------------------------------------------------------------


 

5.05        Binding Effect.  This Agreement and all of the Related Documents to
which it is a party have been duly executed and delivered by the Customer and
constitute the legally binding obligation of the Customer enforceable against it
in accordance with their terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
creditors’ rights generally and equitable principles of general application
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

 

5.06        No Contravention; No Consent Required.  The Customer’s execution and
delivery of this Agreement or any Related Document to which it is a party and
compliance with their respective terms and conditions will not (a) result in a
violation of the Customer’s [organizational documents] or any resolutions passed
by the Customer’s directors or shareholders; (b) result in a violation of any
applicable law, rule, regulation, order, judgment, injunction, award or decree;
(c) result in a breach of, or constitute a default under, any loan agreement,
indenture, trust deed or any other agreement or instrument to which the Customer
is a party or by which it is bound which could reasonably be expected to have a
Material Adverse Effect; (d) require any approval or consent of, or any notice
to or filing with, any governmental authority or agency having jurisdiction
except such as has already been obtained, or (e) result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) upon or with
respect to any of the Purchased Accounts, Related Rights or Collateral.

 

5.07        Chief Executive Office.  The Customer’s chief executive office is at
the location(s) set out under the Customer’s name on the signature pages to this
Agreement.  All other places of business have been disclosed on the application
provided to WFBC.

 

5.08        Solvency of the Customer.  The Customer is solvent and is not
subject to any Insolvency Proceeding.

 

5.09        Taxes.  The Customer has made and shall continue to make timely
payment and remittance to applicable governmental authorities of all taxes and
other amounts required to be paid and remitted by the Customer pursuant to
applicable law, except (a) for such taxes as may be contested by the Customer in
good faith and for which appropriate reserves have been established as
determined by WFBC in its sole discretion and (b) for taxes the non-payment of
which would not materially adversely affect the interest of WFBC in the
Purchased Accounts, the Related Rights or the Collateral or the collectibility
and enforceability of the Purchased Accounts, the Related Rights or the
Collateral or WFBC’s rights thereunder.

 

5.10        Good Title; No Liens.  The Customer is, at the time of purchase of
each Account and the Related Rights with respect thereto by WFBC, the lawful
owner of and has good and undisputed title to such Account and the Related
Rights with respect thereto.  At the time of purchase, each Account and the
Related Rights with respect thereto are free from any Liens other than Permitted
Liens.  To the Customer’s knowledge, each Account offered for sale, transfer and
assignment to WFBC is an Acceptable Account.

 

5.11        Solvency of Account Debtors.  To the Customer’s knowledge, each
Account Debtor’s business is solvent at the time each Account of such Account
Debtor and the Related Rights with respect thereto are presented to WFBC for
purchase.

 

18

--------------------------------------------------------------------------------


 

5.12        Accounts Undisputed; Transferable.  Each Account or portion thereof,
as the case may be, offered for sale, transfer and assignment to WFBC (a) is an
accurate and undisputed statement of indebtedness owed by the applicable Account
Debtor to the Customer for a certain sum which is due and payable in one hundred
twenty (120) days or less, or within such term as is agreed to by WFBC and the
Customer, and (b) is for a bona fide sale, delivery and acceptance of
merchandise or performance of services which have been received and finally
accepted by such Account Debtor.  The Customer has all rights to sell, transfer
or assign such Accounts and the Related Rights with respect thereto to WFBC and
at the time of purchase (and all other times unless the Customer gives WFBC
written notice to the contrary) such Accounts and the Related Rights with
respect thereto are payable by the applicable Account Debtor without offset,
deduction or counterclaim.

 

5.13        No Ownership; Control of Account Debtors.  The Customer does not
own, control or exercise dominion over, in any way whatsoever, any Account
Debtor or the business of any Account Debtor for whom Accounts are to be, or
have been, sold by the Customer to WFBC.

 

5.14        Accuracy of Information.  All of the Records and all other records,
statements or books shown to WFBC by the Customer at anytime, either before or
after the signing of this Agreement, are true and accurate in all material
respects.

 

5.15        No Actions; Suits.  There is no action, suit or proceeding at law or
in equity or by or before any governmental instrumentality or other agency now
pending, or to the knowledge of the Customer, threatened against or affecting
the Customer, which if adversely determined, would have a Material Adverse
Effect.

 

5.16        Material Adverse Effect.  Since the date of Broadwind Energy’s most
recent audited financial statements, there has been no Material Adverse Effect.

 

Article 6.
The Customer’s Covenants

 

The Customer agrees as follows:

 

6.01        Compliance with Governing Documents; Laws.  The Customer will comply
in all material respects with its [organizational documents] and all applicable
laws, rules, regulations and orders with respect to it, its properties, and all
Purchased Accounts and the Related Rights with respect thereto, and will
preserve and maintain its existence, rights, franchises, qualifications, and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified could result in a Material Adverse Effect.

 

6.02        Compliance with Account Debtor Agreements.  The Customer will, at
its own expense, timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
agreements with its Account Debtors and under all other agreements related to
any Purchased Accounts or Related Rights, and timely and fully comply in all
material respects with the Credit and Collection Policy in regard to each
Purchased Account.  WFBC’s exercise of any rights hereunder shall not relieve
the Customer from such obligations.  The Customer will not make any change in
the character of its business that could

 

19

--------------------------------------------------------------------------------


 

(a) result in a Material Adverse Effect or (b) result in a Purchased Account
becoming an Unacceptable Account.  The Customer will not amend or otherwise
modify in any material and adverse manner the Credit and Collection Policy
without giving notice to WFBC.

 

6.03        Ensure Payment of Purchased Accounts; Defend WFBC Title.  The
Customer will (a) take all steps reasonably necessary or reasonably requested by
WFBC to (i) ensure payment of all Purchased Accounts and the Related Rights with
respect thereto by the Account Debtors and (ii) defend the title of WFBC to each
Purchased Account and the Related Rights with respect thereto and the proceeds
thereof against the claims of all other Persons and (b) consult with WFBC with
respect to any actions taken pursuant to clause (a) hereof.

 

6.04        Delivery of Instruments, etc.  Upon request by WFBC after the
occurrence and during the continuation of an Event of Termination, the Customer
will promptly deliver to WFBC in pledge all instruments, documents and chattel
paper constituting Collateral or otherwise evidencing any Purchased Account or
the Related Rights with respect thereto, duly endorsed or assigned by the
Customer.

 

6.05        Payment Instructions.  The Customer will not issue any payment
instructions to any Account Debtor other than in accordance with the terms of
this Agreement and the Related Documents.  The Customer will not alter any
electronic or other instruction, code or password which could result in payment
from an Account Debtor being made to any Person other than WFBC.

 

6.06        Reporting Requirements.  The Customer will provide to WFBC the
following:

 

(a)           as soon as available and in any event within thirty (30) days
after the end of each month, year-to-date unaudited consolidated and
consolidating financial statements of Broadwind Energy and its Subsidiaries
(which may be subject to quarterly adjustments) including a statement of monthly
income and a balance sheet of Broadwind Energy and its Subsidiaries, certified
by an authorized officer of Broadwind Energy;

 

(b)           as soon as available and in any event within ninety (90) days
after Broadwind Energy’s fiscal year end, Broadwind Energy’s and its
Subsidiaries’ audited financial statements prepared by an independent certified
public accountant acceptable to WFBC, which shall include Broadwind Energy’s and
each of its Subsidiaries’ balance sheet, income statement, and statement of
retained earnings, prepared, if requested by WFBC, on a consolidated and
consolidating basis.  The annual financial statements shall be accompanied by
copies of all management letters prepared by Broadwind Energy’s accountants;

 

(c)           promptly upon discovery, written notice of any commercial tort
claims brought by the Customer against any Person with respect to a Purchased
Account, any Related Rights or any Collateral, including the name and address of
each defendant, a summary of the facts, an estimate of the Customer’s damages,
copies of any complaint or demand letter submitted by the Customer, and such
other information as WFBC may request; and

 

20

--------------------------------------------------------------------------------

 

 


 

(d)           such other information documents, records or reports in respect of
the Purchased Accounts, the Related Rights, the Collateral or the condition or
operations, financial or otherwise, of the Customer or any of its Subsidiaries
as WFBC may from time to time reasonably request.

 

6.07         Notation on Invoices.  If an Event of Termination has occurred and
is continuing and at the request of WFBC, the Customer will immediately make a
notation on each original invoice (or the electronic equivalent of an invoice)
or other such documentation accepted by WFBC for each Purchased Account which
indicates that such Account has been sold, transferred and assigned to WFBC. 
Such notation shall read as follows or as otherwise agreed to by WFBC in
writing:

 

This invoice has been sold, transferred and assigned to

and is payable to:

WELLS FARGO BUSINESS CREDIT

Dept. 1494

Denver, Colorado  80291-1494

For information call 303/964-7400

 

Wire Instructions:

WELLS FARGO BANK, N.A.

San Francisco, CA

ABA# 121000248

Beneficiary:  Wells Fargo Business Credit

Acct# 6355033300

 

In addition, if an Event of Termination has occurred and is continuing and at
the request of WFBC, the Customer will immediately make a notation, in form and
substance acceptable to WFBC in its sole discretion, on any other form of
documentation accepted by WFBC for each Purchased Account and all Related Rights
which indicates that such Purchased Account and Related Rights have been sold,
transferred and assigned to WFBC.

 

6.08         Directions to Account Debtors.  On or prior to the date hereof, the
Customer shall have given written directions to each Account Debtor to remit all
amounts due in respect of any Account to the address and the wiring instructions
set forth in Section 6.07.  All items deposited in the deposit account set forth
in Section 6.07 shall be subject to final payment.  If any such item is returned
uncollected, the Customer agrees to pay WFBC on demand the amount of that item. 
The Customer agrees to take any action reasonably requested by WFBC to
facilitate the foregoing.

 

6.09         No Interference.  The Customer will not under any circumstances or
in any manner whatsoever, interfere with any of WFBC’s rights under this
Agreement.

 

6.10         No Sale or Assignment.  For the duration of this Agreement and for
any period thereafter as long as any obligation to repurchase or indebtedness
under this Agreement remains owing by the Customer to WFBC, the Customer will
not sell, transfer or assign Acceptable Accounts or any Related Rights to any
party other than WFBC.

 

21

--------------------------------------------------------------------------------


 

6.11         Permitted Liens.  The Customer shall not create, incur or suffer to
exist any Lien upon any of the Purchased Accounts, Related Rights or Collateral,
as security for any indebtedness, with the exception of the following (each a
“Permitted Lien”; collectively, “Permitted Liens”):  (a) Liens in existence on
the date of this Agreement that are described in Exhibit B; and (b) the Liens
created by this Agreement or any Related Document.

 

6.12         No Modification of Invoices.  Without the prior written consent of
WFBC, the Customer will not change or modify the terms of the original invoice
with any Account Debtor or the order of payment on Accounts sold to WFBC.

 

6.13         Material Disputes.  The Customer will promptly (but in any event
within three (3) Business Days of obtaining knowledge thereof) notify WFBC of
(a) any material dispute between the Customer and an Account Debtor that owes a
Purchased Account in which ten percent (10%) of the invoiced amount or more is
in dispute, (b) the return or returns by an Account Debtor that owes a Purchased
Account or its Affiliates to the Customer of any product with a fair market
value equal to ten percent (10%) of the invoiced amount or more in the aggregate
at any one time or (c) any material claim, loss or offset of any kind against
the Customer or WFBC in excess of an amount equal to ten percent (10%) or more
of the invoiced amount asserted by an Account Debtor owing a Purchased Account. 
If there is any material dispute between the Customer and an Account Debtor that
previously owed a Purchased Account, prior to presenting to WFBC for purchase
hereunder another Account owing by such Account Debtor, Customer shall notify
WFBC of such dispute.

 

6.14         Insurance.  The Customer will maintain such insurance covering the
Customer’s business or the property of the Account Debtors as is customary and
adequate for businesses similar to the business of the Customer in an amount as
is sufficient to compensate for reasonably foreseeable loss, and promptly pay
all premiums with respect to the policies covering such insurance.

 

6.15         Chief Executive Office; Location of Books and Records.  The
Customer will notify WFBC in writing prior to any change in the location of any
of its places of business or if the Customer has or intends to acquire any
additional place of business.  The Customer will not change its chief executive
office or the office or offices where the Customer’s books and records
concerning Purchased Accounts and the Related Rights are kept without thirty
(30) days’ prior written notice to WFBC.  The Customer will not remove any
Collateral from the jurisdictions in which the Collateral is located on the date
of this Agreement without the prior written consent of WFBC.

 

6.16         Notification of Changes; Additional Trade Names; Dissolution.  The
Customer will notify WFBC in writing at least thirty (30) days prior to any
(a) proposed change of the Customer’s legal name, jurisdiction of
[incorporation], identity, legal entity, or [corporate] structure, (b) business
dissolution, or (c) use of any additional trade name.  The Customer will notify
WFBC in writing within five (5) Business Days after an officer of the Customer
or any Subsidiary becomes the direct or indirect owner of twenty five percent
(25%) or more of the equity interests in the Customer.

 

22

--------------------------------------------------------------------------------


 

6.17         Notification of Legal Proceedings.  No later than three
(3) Business Days after discovery, the Customer will notify WFBC in writing of
(a) any litigation or other proceeding before any court or governmental agency
which seeks a monetary recovery against the Customer in excess of $250,000
or (b) any Insolvency Proceeding against the Customer.

 

6.18         USA PATRIOT Act.  The Customer will (i) ensure, and cause each
Subsidiary to ensure, that no equity owner shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control, the Department of the Treasury or
included in any Executive Orders, (ii) not use or permit the use of the proceeds
of this Agreement or any other financial accommodation from WFBC to violate any
of the foreign asset control regulations of the Office of Foreign Assets Control
or other applicable law, (iii) comply, and cause each Subsidiary to comply, with
all applicable Bank Secrecy Act laws and regulations, as amended from time to
time, and (iv) otherwise comply with the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) as required by federal law and WFBC’s
policies and practices.

 

6.19         Minimum Cash Reserves.  The Customer and its Affiliates will
maintain, as of the end of each month and each fiscal year as reflected on
reports provided to WFBC under Section 6.06(a) and (b), cash reserves or
investments in cash equivalents and/or short-term investments in an amount of
not less than the lesser of (a) Five Million and No/100 Dollars ($5,000,000.00)
or (b) the sum of Purchased Accounts plus available Acceptable Accounts.

 

Article 7.
Security Interest

 

7.01         Security Interest/Collateral.  As further inducement for WFBC to
enter into this Agreement, the Customer hereby pledges, assigns and grants to
WFBC a Lien and security interest in the Collateral as security for the payment
and performance of any and all obligations and liabilities whatsoever of the
Customer to WFBC under this Agreement or any Related Document.  Following
request by WFBC, the Customer shall grant WFBC a Lien and security interest in
all Collateral consisting of commercial tort claims that it may have against any
Person.

 

7.02         Security Documents.  The Customer authorizes WFBC, at the
Customer’s expense, to file financing statements describing the Purchased
Accounts, the Related Rights and the Collateral to perfect WFBC’s Lien in the
Purchased Accounts, the Related Rights and the Collateral, and WFBC may describe
the Collateral as set forth in Section 2.15 of this Agreement or describe
specific items of Collateral, including commercial tort claims, as WFBC may
consider necessary or useful to perfect WFBC’s Lien in the Purchased Accounts,
the Related Rights and the Collateral.  All such financing statements filed
before the date of this Agreement to perfect such Lien were authorized by the
Customer.  Following the Final Termination Date, WFBC will, at the Customer’s
expense and within the time periods required under applicable law, release or
terminate any and all filings or other agreements that perfect its Liens in the
Purchased Accounts, the Related Rights and the Collateral.

 

23

--------------------------------------------------------------------------------


 

Article 8.

Operational Provisions

 

8.01         Power of Attorney.  In order to carry out this Agreement, the
Customer irrevocably appoints WFBC, its successors and each assignee, and any
Person designated by WFBC, its successors or such assignees (which appointment
is coupled with an interest) as its attorney in fact, with right of
substitution, to:

 

(a)           in order to evidence or protect WFBC’s interest in the Purchased
Accounts, the Related Rights and the Collateral, execute and file, in the
Customer’s name and on the Customer’s behalf, such recording, financing or
similar statements (including any amendments, renewals and continuation
statements) under applicable laws in such jurisdictions where it may be
necessary to validate, perfect or protect WFBC’s interest in any of the
Purchased Accounts, the Related Rights and the Collateral;

 

(b)           upon the occurrence and during the continuation of an Event of
Termination, strike through the Customer’s remittance information on all
invoices delivered to Account Debtors and note WFBC’s remittance information on
all invoices;

 

(c)           upon the occurrence and during the continuation of an Event of
Termination, at the expense of the Customer, notify, or cause the Customer to
notify, any Account Debtor or other Person obligated to pay a Purchased Account
that such right to payment has been sold, transferred and assigned to WFBC and
instruct, or cause the Customer to instruct, any Account Debtor or other Person
to (i) make and remit payments due under the Accounts and any Related Rights
directly to the address or wiring instructions set forth in Section 6.07 or
(ii) deliver payments due under the Accounts and any Related Rights to WFBC by
wire transfer, ACH, or other means as WFBC may direct, in each case for deposit
to the Collected Reserve Account or for direct application to the amounts due
and owing to WFBC;

 

(d)           upon the occurrence and during the continuation of an Event of
Termination, at any time after the Customer or WFBC gives notice as set forth in
Section 8.01(c) to an Account Debtor or other obligor and with or without notice
to the Customer, in WFBC’s name or in the Customer’s name, (a) demand, sue for,
file any claims or take any action or institute any proceedings for, collect,
give releases for or receive any money or property at any time payable or
receivable on account of or securing, any such right to payment, or (b) grant
any extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any such Account Debtor or other obligor;

 

(e)           endorse the name of the Customer or the Customer’s trade names on
any checks or other evidences of payment that may come into the possession of
WFBC with respect to any Purchased Account, or on any other documents relating
to any of the Purchased Accounts, the Related Rights or the Collateral;

 

(f)            process any payments received directly by WFBC on a Purchased
Account or any Related Rights either by delivery to the address or wiring
instructions set forth in Section 6.07 if WFBC so directs or by direct
collection and subsequent crediting of the Collected Reserve

 

24

--------------------------------------------------------------------------------


 

Account, and individually deliver any other payment for the benefit of the
Customer directly to the Customer in the form received in accordance with this
Agreement;

 

(g)           upon the occurrence and during the continuation of an Event of
Termination, compromise, prosecute, or defend any action, claim or proceeding as
to any Purchased Account, any Related Right or any Collateral;

 

(h)           upon the occurrence and during the continuation of an Event of
Termination, offer a trade discount to any Account Debtor exclusive of the
Customer’s normal business custom with such Account Debtor;

 

(i)            upon the occurrence and during the continuation of an Event of
Termination, initiate electronic debit or credit entries through the ACH system
to or from the account described in Section 6.07 or any deposit account
maintained by the Customer in which proceeds of the Collateral are deposited;

 

(j)            upon the occurrence and during the continuation of an Event of
Termination, sign the Customer’s name on any notice of assignment or on any
notices to Account Debtors;

 

(k)           take any other actions WFBC deems necessary or advisable to
collect, endorse, negotiate or otherwise realize on the Purchased Accounts, the
Related Rights, the Collateral or any part thereof, any negotiable instrument,
or other right of any kind, held or owned by the Customer and sold, transferred,
assigned or delivered to or received by WFBC as payment on account or otherwise
in respect of any of the Purchased Accounts, the Related Rights or the
Collateral; and

 

(l)            take any and all actions required (as determined by WFBC in its
sole discretion) to enforce WFBC’s rights and remedies hereunder or under any
Related Document and to otherwise carry out the purposes of this Agreement or
any Related Document, including exercising any of the remedies set forth in this
Agreement or any Related Document.

 

The authority granted to WFBC under this Section 8.01 shall remain in full force
and effect until the payment in full of all amounts due and owing to WFBC, the
satisfaction of all obligations of the Customer to WFBC hereunder and under each
Related Document and termination of all obligations of WFBC hereunder and under
each Related Document.  WFBC’s performance of such actions shall be taken or not
taken in its sole discretion and shall not relieve the Customer from any
obligation or cure any default under this Agreement or any Related Document. 
The powers of attorney described in this Section 8.01 are coupled with an
interest and are irrevocable, shall survive the Customer’s dissolution and shall
not be affected by the Customer’s insolvency or bankruptcy in any manner.

 

8.02         Certifications.  The Secretary or Assistant Secretary of the
Customer shall certify to WFBC the names and signatures of the persons who, on
the date hereof, are duly elected, qualified and acting as the officers or
agents referred to in the resolutions adopted by the Customer with respect to
this Agreement, and the Secretary or Assistant Secretary shall from time to time
hereafter, upon a change in the facts so certified, certify to WFBC the names
and signatures of the persons then authorized to sign or to act within three
Business Days after any such change.  WFBC shall be fully protected in relying
on such certificates and on the obligation

 

25

--------------------------------------------------------------------------------


 

of the Secretary or Assistant Secretary of the Customer to certify to WFBC any
change in any facts so certified.  At all times, there shall be at least two
officers or agents authorized to sign or to act under this Agreement and the
Related Documents on behalf of the Customer, and the Customer shall have
delivered to WFBC certificates containing the names and true signatures of each
such agent and officer, on which certificates WFBC shall be entitled to
conclusively rely.

 

8.03         License.  The Customer hereby grants to WFBC (but only to the
extent of the license rights the Customer possesses) a non exclusive, worldwide
and royalty free license to use or otherwise exploit all intellectual property
rights of the Customer (whether owned or licensed) for the purpose of collecting
the Purchased Accounts and selling, leasing or otherwise disposing of any or all
Related Rights and Collateral during the existence of an Event of Termination.

 

8.04         Reports.  In the event the Customer requests information from WFBC
regarding the Customer’s account hereunder, such requests shall be subject to
the schedule of fees provided by WFBC which schedule may be adjusted by WFBC
from time to time in its discretion.

 

8.05         Account Verification.  WFBC or its agent may, at any time and from
time to time, send or require the Customer to send requests for verification of
Purchased Accounts (including amounts owed to the Customer) to Account Debtors
and other obligors or, so long as an Event of Termination has occurred and is
continuing, notices of assignment to Account Debtors and other obligors.

 

8.06         Books and Records; Collateral Examination; Inspection; Premises. 
The Customer shall hold the Records in trust for WFBC and keep complete and
accurate books and records with respect to the Purchased Accounts, the Related
Rights and the Collateral and the Customer’s business and financial condition
and any other matters that WFBC may request, in accordance with generally
accepted accounting principles.  The Customer shall permit any employee,
attorney, accountant or other agent of WFBC to examine and inspect the Related
Rights and the Collateral and any property of the Customer related to the
Purchased Accounts, the Related Rights or the Collateral and to audit, review,
make extracts from and copy any of its books and records (a) at any time during
ordinary business hours as long as no Event of Termination has occurred and is
continuing and (b) at any time during the continuation of an Event of
Termination, and to discuss the Customer’s affairs with any of its directors,
managers, officers, employees, owners or agents.  The Customer authorizes all
accountants and other Persons acting as its agent to disclose and deliver to
WFBC’s employees, accountants, attorneys and other Persons acting as its agent,
at the Customer’s expense, all financial information, books and records, work
papers, management reports and other information in their possession regarding
the Customer.  If WFBC occupies or uses the premises of the Customer hereunder,
WFBC shall not be obligated to pay or account for any rent or other compensation
for such occupancy or use; provided, however, that if WFBC does pay or account
for any rent or other compensation for such occupancy or use, the Customer shall
reimburse WFBC on demand for the full amount thereof.

 

8.07         Duty of Care and Related Matters.  WFBC’s duty of care with respect
to any Purchased Accounts, Related Rights or Collateral in its possession (as
imposed by law) will be deemed fulfilled if it exercises reasonable care in
physically keeping such Purchased Accounts, Related Rights, or Collateral or in
the case of Related Rights and Collateral in the custody or

 

26

--------------------------------------------------------------------------------


 

possession of a bailee or other third Person, exercises reasonable care in the
selection of the bailee or third Person, and WFBC need not otherwise preserve,
protect, insure or care for such Purchased Accounts, Related Rights or
Collateral.  WFBC shall not be obligated to preserve rights the Customer may
have against prior parties, to liquidate the Purchased Accounts, the Related
Rights and the Collateral at all or in any particular manner or order or apply
the proceeds of the Purchased Accounts, the Related Rights and the Collateral in
any particular order of application.  WFBC has no obligation to clean up or
prepare Collateral for sale.  The Customer waives any right it may have to
require WFBC to pursue any third Person for any amounts payable to WFBC by the
Customer.

 

8.08         Notice of Assignment to Account Debtor.  The Customer shall label
its records in a manner reasonably acceptable to give proper notice of the sale,
transfer and assignment of the Purchased Accounts and Related Rights to WFBC. 
Nothing in this Section 8.08 shall however require the Customer, nor permit
WFBC, to deliver notice of the sale, transfer or assignment of a Purchased
Account and the Related Rights with respect thereto to the applicable Account
Debtor unless an Event of Termination has occurred and is continuing.  Except as
otherwise permitted hereunder or under any Related Document, WFBC shall not
reveal any sale, transfer and assignment of a Purchased Account or the Related
Rights with respect thereto to the applicable Account Debtor without the
Customer’s consent, unless an Event of Termination has occurred and is
continuing, or, after notice to the Customer, in order to comply with applicable
law.

 

Article 9.
Events of Termination

 

9.01         Events of Termination.  Any one or more of the following shall be
an Event of Termination hereunder (each, an “Event of Termination”):

 

(a)           The Customer shall fail to pay any indebtedness to WFBC within
three (3) Business Days after the same becomes due or repurchase any Purchased
Account within three (3) Business Days after required hereunder.

 

(b)           The Customer shall breach (i) any term, provision, promise or
covenant under this Agreement or any Related Document or (ii) any material term,
provision, promise or covenant under any other agreements or contracts between
the Customer and WFBC, subject to any applicable cure or grace period therein,
if any.

 

(c)           Any representation, warranty, certification or statement made, or
deemed made by the Customer in, or pursuant to, this Agreement, any Related
Document or any other agreements or contracts, between the Customer and WFBC
proves to have been incorrect or misleading in any material respect when made or
deemed made.

 

(d)           The Customer shall become insolvent or unable to pay debts as they
mature; the Customer shall make a general assignment for the benefit of
creditors or voluntarily commence any Insolvency Proceeding affecting the
Customer; any involuntary Insolvency Proceeding shall be filed against the
Customer and is not dismissed within sixty (60) days; or any proceeding shall be
instituted seeking the entry of an order for relief by the appointment of a
receiver, trustee, custodian or similar official for the Customer or a
substantial part of its property.

 

27

--------------------------------------------------------------------------------


 

(e)           The Customer shall create, incur or suffer to exist any Lien upon
any Purchased Account, Related Rights or Collateral (other than a Permitted
Lien) or any levies, attachment, executions, or similar process shall be issued
against any Purchased Account, Related Rights or Collateral.

 

(f)            Any financial statements, profit and loss statements, or
schedules, other statements, information or documents furnished by the Customer
to WFBC are incorrect or misleading in any material respect.

 

(g)           (i) Any document or other information submitted by the Customer to
WFBC for the purchase of an Account is fraudulent or erroneous (subject to
adjustments allowed hereunder), or (ii) the Customer fails to submit within
three (3) Business Days after notice from WFBC to Customer any document or other
information required by WFBC under this Agreement for the purchase of an
Account.

 

(h)           Any Account Debtor shall assert a claim or offset of any kind
against the Customer or WFBC which may have a material adverse impact on payment
of any Purchased Account or on any Related Rights and the Customer fails to
resolve such claim or offset within ten (10) Business Days thereafter.

 

(i)            A Change of Control shall occur.

 

(j)            An Event of Termination (as defined in any Affiliate Account
Purchase Agreement) shall occur and be continuing under any Affiliate Account
Purchase Agreement.

 

(k)           Any Guarantor of the Customer’s obligations hereunder is in
default under its Guaranty or any Guarantor withdraws, disaffirms or revokes its
Guaranty.

 

(l)            (i) The Customer, directly or indirectly, disaffirms or contests
in writing the validity or enforceability of this Agreement or any Related
Document or (ii) this Agreement or any Related Document fails to be the
enforceable obligation of the Customer.

 

(m)          One or more judgments or decrees shall be entered against the
Customer involving in the aggregate at any time a liability (net of any
insurance or indemnity payments actually received in respect thereof prior to or
within sixty (60) days from the entry thereof, or to be received in respect
thereof in the event any appeal thereof shall be unsuccessful) equal to or in
excess of $250,000 at the time of the entry of the most recent of each such
judgment or decree until such judgments or decrees have been vacated,
discharged, stayed or bonded pending appeal; and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
sixty (60) days from the entry thereof.

 

(n)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Customer or any
Subsidiary, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or

 

28

--------------------------------------------------------------------------------


 

commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Plan for purposes of Title IV of ERISA (other
than a standard termination pursuant to Section 4041(b) of ERISA), (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA (other
than a standard termination pursuant to Section 4041(b) of ERISA), (v) any of
the Customer or any Subsidiary shall, or is reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (vi) the occurrence or expected
occurrence of any event or condition which results or is reasonably likely to
result in any of the Customer’s or any Subsidiary’s becoming responsible for any
liability in respect of a Former Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA), or (vii) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vii) above, such event or condition, together with all other such
events or conditions, if any, would be reasonably expected to result in
liability which would have a Material Adverse Effect.

 

Article 10.
Remedies

 

10.01       Remedies.  Upon the occurrence of an Event of Termination, WFBC may
do any one or more of the following:

 

(a)           Accelerate and declare immediately due and payable, and charge
back, all indebtedness of the Customer to WFBC, whether mature, contingent or
otherwise, whereupon all such amounts shall become and be forthwith due and
payable, without presentment, notice of dishonor, protest or further notice of
any kind, all of which the Customer hereby expressly waives.

 

(b)           Require the Customer to repurchase any and all Purchased Accounts,
including the Related Rights with respect thereto, whether disputed or
undisputed, and to pay on demand the Repurchase Price for those Purchased
Accounts, including such Related Rights, as provided herein, and, in the event
the Repurchase Price is not paid in full on demand, WFBC or its designee may
collect such Purchased Accounts and charge a reasonable fee in connection with
such collection activities in addition to any other fees or charges provided for
herein.

 

(c)           Cease purchasing any Account under this Agreement.

 

(d)           Notify, or cause the Customer to notify, any Account Debtor or
other Person obligated to pay a Purchased Account that such right to payment has
been sold, transferred and assigned to WFBC and instruct, or cause the Customer
to instruct, any Account Debtor or other Person to (i) make and remit payments
due under the Purchased Accounts and any Related Rights directly to the address
or wiring instructions set forth in Section 6.07 or (ii) deliver payments due
under the Purchased Accounts and any Related Rights to WFBC by wire transfer,
ACH, or other means as WFBC may direct, in each case for deposit to the
Collected Reserve Account or for direct application to the amounts due and owing
to WFBC.

 

(e)           Take possession of any Related Rights or Collateral, with or
without judicial process.

 

29

--------------------------------------------------------------------------------


 

(f)            Settle any disputed Purchased Account directly with the Account
Debtor for any amount without relieving the Customer of its obligations with
respect to such Purchased Account under this Agreement, grant extensions and
compromise claims, all without prior notice to, or consent of, Customer.

 

(g)           Require the Customer to assemble the Related Rights and the
Collateral and make them available to WFBC at a place designated by WFBC.

 

(h)           Enter the Customer’s premises, take possession of the Related
Rights and Collateral, and use such premises (at no cost to WFBC) only to hold,
process, sell, use, store, liquidate, realize upon or otherwise dispose of items
that are Purchased Accounts, Related Rights or Collateral and for other purposes
that WFBC may in good faith deem to be related or incidental purposes.

 

(i)            Use, solely in connection with any assembly, disposition or
collection of the Purchased Accounts, the Related Rights or the Collateral, any
trademark, trade name, trade style, copyright, patent right or technical process
used or utilized by the Customer in generating such Purchased Accounts or with
respect to such Related Rights or Collateral.

 

(j)            Initiate electronic credit or debit entries through the ACH
system to and from the account described in Section 6.07 or any deposit account
maintained by the Customer wherever located.

 

(k)           Collect from the Customer all amounts due and owing to WFBC in
connection with this Agreement or any Related Document.

 

(l)            Hold the Customer liable for any deficiency for any amounts due
and owing to WFBC.

 

(m)          Cease making reports or accountings to the Customer as otherwise
required by this Agreement.

 

(n)           Exercise and enforce any and all rights and remedies available
upon default to a secured party under the Uniform Commercial Code, including the
right to take possession of the Purchased Accounts, the Related Rights and the
Collateral, or any evidence thereof, proceeding without judicial process or by
judicial process (without a prior hearing or notice thereof, which the Customer
hereby expressly waives) and the right to sell, lease or otherwise dispose of
any or all of the Purchased Accounts, Related Rights and Collateral (with or
without giving any warranties as to the Purchased Accounts, Related Rights or
Collateral, title to the Purchased Accounts, Related Rights or Collateral or
similar warranties).

 

(o)           Require the Customer to hold all proceeds of Collateral separate
and apart from its general funds in a segregated trust account for the benefit
of WFBC, to invest all such proceeds so held as directed by WFBC and to remit
such amounts so held together with any interest thereon as directed by WFBC.

 

(p)           Without regard to any waste, adequacy of the security or solvency
of the Customer, apply for the appointment of a receiver of the Collateral, to
which appointment the

 

30

--------------------------------------------------------------------------------


 

Customer hereby consents, whether or not foreclosure proceedings have been
commenced and whether or not a foreclosure sale has occurred.

 

(q)           Exercise any other rights and remedies available to the Customer
with respect to the Purchased Accounts, the Related Rights or the Collateral.

 

(r)            Exercise any other rights and remedies available to it by law or
agreement.

 

Notwithstanding the foregoing, upon the occurrence of an Event of Termination
described in Section 9.01(d), amounts payable by the Customer to WFBC shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind.

 

10.02       Sale of Collateral.  During the continuation of an Event of
Termination, if WFBC sells any of the Collateral on credit, the amounts payable
to WFBC hereunder will be reduced only to the extent of payments actually
received.  If the purchaser fails to pay for any Collateral, WFBC may resell
such Collateral and shall apply any proceeds actually received to the amounts
payable by the Customer to WFBC.

 

10.03       Certain Notices.  During the continuation of an Event of
Termination, if notice to the Customer of any intended disposition of Purchased
Accounts, Related Rights or Collateral or any other intended action is required
by law in a particular instance, such notice shall be deemed commercially
reasonable if given (in the manner specified in Section 11.18) at least ten
(10) calendar days before the date of intended disposition or other action.

 

Article 11.
Miscellaneous Provisions

 

11.01       Binding on Future Parties.  This Agreement inures to the benefit of
and is binding upon the successors and assigns of the parties hereto; provided,
however, that the Customer shall not assign its rights hereunder or any interest
herein without WFBC’s prior written consent which may be withheld in its sole
discretion; and, provided further, however, that (i) so long as no Event of
Termination shall have occurred and be continuing, and except in the case of
WFBC being merged into another entity or a sale of all or substantially all of
WFBC’s assets, WFBC shall not assign its rights hereunder or any interest herein
with the Customer’s prior written consent which consent shall not be
unreasonably withheld or delayed, and (ii) in no event shall WFBC assign its
rights hereunder or any interest herein to a competitor of the Customer.

 

11.02       Participations.  WFBC may sell to one or more Persons (other than a
competitor of the Customer) (each a “Participant”) participating interests in
the interests of WFBC hereunder.  WFBC shall remain solely responsible for
performing its obligations hereunder, and the Customer shall continue to deal
solely and directly with WFBC in connection with WFBC’s rights and obligations
hereunder.  Each Participant shall be entitled to the benefits of Section 11.07
and shall have the right of setoff through its participation in amounts owing
hereunder to the same extent as if it were WFBC.

 

11.03       Cumulative Rights.  No failure or delay by WFBC in exercising any
right, power or remedy under this Agreement, any Related Document or any Related
Right shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy

 

31

--------------------------------------------------------------------------------


 

preclude any other or further exercise thereof or the exercise of any other
right, power or remedy under this Agreement, any Related Document or any Related
Right.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.

 

11.04       Setoff.  WFBC may, at any time and from time to time, in its sole
discretion and without demand or notice to anyone, setoff any liability owed to
the Customer by WFBC against any amounts payable to WFBC by the Customer,
whether or not due.

 

11.05       Waiver.  WFBC may not waive its rights and remedies unless the
waiver is in writing and signed by WFBC.  A waiver by WFBC of a right or remedy
under this Agreement on one occasion is not a waiver of the right or remedy on
any subsequent occasion.

 

11.06       Failure to Perform.  If the Customer fails to perform any of its
agreements or obligations hereunder or under any Related Document or any Related
Right, WFBC may (but will not be required to) itself perform, or cause to be
performed, such agreement or obligation.

 

11.07       Indemnity.

 

(a)           In addition to the payment of expenses pursuant to Section 11.19,
the Customer shall indemnify, defend and hold harmless WFBC, and any of its
participants, parent entities, subsidiary entities, affiliated entities,
successor entities, and all present and future officers, directors, employees,
attorneys and agents of the foregoing (the “Indemnitees”) from and against any
and all liabilities (other than tax liabilities subject to Section 11.20),
losses, damages, penalties, judgments, suits, claims, costs and expenses of any
kind or nature whatsoever (including the reasonable fees and disbursements of
counsel) arising out of or otherwise relating to this Agreement, any Related
Document, the transactions contemplated hereby and thereby, any Purchased
Account, any Related Rights, any Collateral, any action taken or omitted by any
of the Indemnitees, any actions to be performed by the Customer hereunder or
otherwise, or in connection with any of the foregoing, any investigative,
administrative or judicial proceedings, whether or not such Indemnitee shall be
designated a party thereto, which may be imposed on, incurred by or asserted
against any such Indemnitee, the purchase of Accounts, the use or intended use
of the proceeds of the payments made to the Customer, or any of the following
(collectively, “Indemnified Liabilities”):

 

(i)            any representation or warranty made or deemed to be made by the
Customer (or any of the Customer’s officers) in or in connection with this
Agreement or any Related Document, which was incorrect in any material respect
when made or deemed made or delivered;

 

(ii)           the failure of the Customer to perform or observe any of its
covenants, duties or obligations hereunder or under any of the Related
Documents;

 

(iii)          the failure by the Customer to comply with any applicable law,
rule, regulation, order, injunction, award or decree with respect to any
Purchased Account or Related Rights or the nonconformity thereof with any
applicable law, rule, regulation, order, injunction, award or decree;

 

32

--------------------------------------------------------------------------------

 

 


 

(iv)          the return or transfer by WFBC to the Customer of any payments
received by WFBC pursuant hereto to which WFBC is entitled pursuant to the terms
of this Agreement;

 

(v)           any loss of a perfected Lien or ownership interest (or in the
priority of such Lien or ownership interest) as a result of any commingling by
the Customer of funds to which WFBC is entitled hereunder with any other funds;

 

(vi)          any dilution, claims, disputes, damages, offsets, penalties,
losses or defenses arising from any Purchased Account or Related Rights or any
claims, disputes, offsets or defenses in connection with any merchandise or
services which are the subject of the Related Rights, including any product
liability claim or personal injury or property damage suit (provided, however,
that nothing contained in this subsection shall limit the liability of the
Customer or limit the recourse of WFBC to the Customer for any amounts otherwise
specifically provided to be paid by the Customer hereunder);

 

(vii)         any failure of (a) any agreement with an Account Debtor to contain
an enforceable right of assignment and an express right to make information of
such Account Debtor available to the Customer’s assignees and their agents; and
(b) the Customer to bring such rights to the attention of the related Account
Debtor in compliance with applicable law; and

 

(viii)        any claims, demands, expenses, loss or damage resulting from or
growing out of honoring or relying on the signature or other authority (whether
or not properly used) of any officer or person whose name and signature was
certified pursuant to Section 8.02, or refusing to honor any signature or
authority not so certified.

 

Notwithstanding the foregoing, the Customer shall not be obligated to indemnify
any Indemnitee for (A) any Indemnified Liability caused directly by the gross
negligence or willful misconduct of such Indemnitee or (B) any overall net
income taxes imposed on such Indemnitee by the jurisdiction under the law of
which such Indemnitee is organized or otherwise considered doing business or any
political subdivision thereof.

 

(b)           If any investigative, judicial or administrative proceeding
arising from any of the foregoing is brought against any Indemnitee, upon such
Indemnitee’s request, the Customer and counsel, designated by the Customer and
satisfactory to the Indemnitee, will resist and defend such action, suit or
proceeding to the extent and in the manner directed by the Indemnitee, at the
Customer’s cost and expense.  Each Indemnitee will use commercially reasonable
efforts to cooperate in the defense of any such action, suit or proceeding.  If
the foregoing undertaking to indemnify, defend and hold harmless may be held to
be unenforceable because it violates any law or public policy, the Customer
shall nevertheless make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

 

(c)           The obligations of the Customer under this Section 11.07 shall
survive the termination of this Agreement and the discharge of the other
obligations of the Customer hereunder.

 

11.08       Increased Cost and Reduced Return.  If the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by

 

33

--------------------------------------------------------------------------------


 

any governmental authority charged with the interpretation or administration
thereof, or compliance by WFBC with any request or directive (whether or not
having the force of law) of any such governmental authority, in each case
occurring after the date of this Agreement, (a) subjects WFBC to any charge or
withholding on or in connection with this Agreement or any Related Document or
any Purchased Account, (b) changes the basis of taxation of payments to WFBC in
respect of any amounts payable under this Agreement or any Related Document
(except for changes in the rate of tax on the overall net income before tax of
WFBC), (c) imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or any credit extended by WFBC, (d) has the
effect of reducing the rate of return on WFBC’s capital to a level below that
which WFBC could have achieved but for such adoption, change or compliance
(taking into consideration WFBC’s policies concerning capital adequacy) or
(e) imposes any other condition, and the result of any of the foregoing is
(x) to impose a cost on, or increase the cost to WFBC of its purchasing,
maintaining or funding any interest acquired under this Agreement or any Related
Document, (y) to reduce the amount of any sum received or receivable by, or to
reduce the rate of return of WFBC under this Agreement or any related
transaction document or (z) to require any payment calculated by reference to
the amounts received by it hereunder, then, upon demand by WFBC, the Customer
shall pay to WFBC (with respect to amounts owed to it) such additional amounts
as will compensate WFBC for such increased cost or reduction.  For avoidance of
doubt, any interpretation of Accounting Research Bulletin No. 51 by the
Financial Accounting Standards Board shall constitute an adoption, change,
request or directive subject to this Section 11.08.  If WFBC makes any demand
under this Section 11.08, the Customer shall have the right to terminate this
Agreement within sixty (60) days of the date on which such demand is made
without incurring any termination fee and without any other penalty or premium.

 

11.09       Choice of Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
Colorado.

 

11.10       Invalid Provisions.  Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

 

11.11       Entire Agreement.  This Agreement, including all Exhibits hereto,
together with the Related Documents, or any other document or agreement
described in or related to this Agreement, comprises the complete and integrated
agreement of the parties on the subject matter of this Agreement and supersedes
all prior agreements, whether oral or in writing.  All Exhibits hereto are
incorporated into this Agreement and made a part hereof.

 

11.12       Amendment.  Except as otherwise provided herein, any amendment,
addendum or modification hereto must be signed by both parties.

 

11.13       Further Documents.  The Customer, at its expense, will from time to
time execute, deliver, endorse and authorize the filing of any instruments,
documents, conveyances, assignments, security agreements, financing statements,
control agreements and other agreements that WFBC may reasonably request in
order to secure, protect, perfect or enforce WFBC’s rights under this Agreement,
the Related Documents, the Related Rights or any other

 

34

--------------------------------------------------------------------------------


 

document or agreement described in or related to this Agreement or its Lien in
the Purchased Accounts, Related Rights and Collateral (but any failure to
request or assure that the Customer executes, delivers, endorses or authorizes
the filing of any such item shall not affect or impair the validity, sufficiency
or enforceability of this Agreement, the Related Documents, the Related Rights
or any other document or agreement described in or related to this Agreement or
WFBC’s Lien in the Purchased Accounts, Related Rights and Collateral, regardless
of whether any such item was or was not executed, delivered or endorsed in a
similar context or on a prior occasion).

 

11.14       Retention of Records.  WFBC shall have no obligation to maintain
electronic records or retain any documents, schedules, invoices, agings, or
other Records delivered to WFBC by the Customer in connection with this
Agreement or the Related Documents or any other document or agreement described
in or related to this Agreement for more than thirty (30) days after receipt by
WFBC.

 

11.15       Effective.  This Agreement shall become effective when it is
executed and delivered by an authorized officer of each party.  This Agreement
may be executed in counterparts and each counterpart shall constitute one and
the same original.  Manually executed counterparts of the signature pages of
this Agreement and any of its Exhibits may be delivered by the parties
electronically so long as transmitted pages are reproducible on paper medium
upon receipt.  Each party is duly authorized to print any executed signature
page so received and attach it to this Agreement or a relevant Exhibit, as
applicable, whereupon this Agreement or such Exhibit shall be deemed to have
been duly executed and delivered by the transmitting party and the paper copy of
this Agreement or such Exhibit assembled by the recipient with such signature
page attached shall be deemed an original for all purposes, absent manifest
error or bad faith.

 

11.16       Data Transmission.  WFBC assumes no responsibility for privacy or
security risks as a result of the method of data transmission selected by the
Customer.  WFBC only assumes responsibility for data transmitted from the
Customer once the data is received within WFBC’s internal network.  WFBC assumes
no responsibility for privacy or security data transmitted from WFBC to the
Customer once the data is dispensed from WFBC’s internal network.

 

11.17       Confidential Information.  The Customer agrees that Wells Fargo &
Co., and all direct and indirect Subsidiaries of Wells Fargo & Co., may, among
themselves, exchange, discuss or otherwise utilize any and all information
(including Confidential Information) they may have in their possession regarding
the Customer and its Affiliates, and the Customer waives any right of
confidentiality it may have with respect to such exchange of such information. 
Except as provided in the preceding sentence, WFBC covenants and agrees to hold
this Agreement and other nonpublic information regarding the Customer, its
Affiliates, and their respective businesses (collectively, “Confidential
Information”) in confidence, and agrees not to use and not to disclose any of
the contents of, provide any Person with copies of, or use for any purpose not
related to the purchases made hereunder, any Confidential Information other than
disclosure to (a) Wells Fargo & Co., any direct or indirect Subsidiaries of
Wells Fargo & Co. (including WFBC) or any officers, directors, members,
managers, employees or outside accountants, auditors or attorneys of Wells
Fargo & Co. or such Subsidiaries (the “Wells Receivers”), (b) any prospective or
actual Assignee, syndication parties or participants, (c) any rating agency of
WFBC and (d) governmental authorities with appropriate jurisdiction over WFBC;
provided that each such Person is informed of the confidential nature of the
Confidential Information, and has

 

35

--------------------------------------------------------------------------------


 

agreed to treat the Confidential Information as confidential in accordance with
terms and conditions no less protective than as set forth in this Section. 
Notwithstanding the above stated obligations, no Person will be liable for
disclosure or use of Confidential Information which (i) was required by law,
including pursuant to a subpoena or other legal process, (ii) was in such
Person’s possession or known to such Person prior to receipt in connection with
purchases made hereunder, (iii) is or becomes known to the public (without
breach of any obligations hereunder), (iv) is or becomes available to such
Person from a source, other than a Wells Receiver, which is not known to such
Person to be under an obligation of confidentiality to the Customer; or (v) is
independently developed by such Person without the use of the Confidential
Information.  Notwithstanding any provision hereof to the contrary, WFBC
covenants and agrees that it shall not use the name of the Customer or any
Affiliate of the Customer, or any trademarks, trade names or service marks of
the Customer or any Affiliate of the Customer, or quote the opinion of any
employee of the Customer or any Affiliate of the Customer, in any advertising or
marketing material (including press releases) without first obtaining the prior
written consent of an officer of the Customer or such Affiliate, as applicable.

 

11.18       Notices Hereunder.  Except as otherwise expressly provided herein,
all notices, requests, demands and other communications provided for under this
Agreement and the Related Documents shall be in writing and shall be
(a) personally delivered, (b) sent by first class United States mail, (c) sent
by overnight courier of national reputation for which a receipt is available,
(d) transmitted by telecopy, or (e) sent as electronic mail, in each case
delivered or sent to the party to whom notice is being given to the business
address, telecopier number, or e-mail address set forth below next to its
signature or, as to each party, at such other business address, telecopier
number, or e-mail address as it may hereafter designate in writing to the other
party pursuant to the terms of this Section 11.18.  All such notices, requests,
demands and other communications shall be deemed to be an authenticated record
communicated or given on (w) the date received if personally delivered, (x) five
Business Days after the date deposited in the mail if delivered by mail, (y) the
first Business Day after the date delivered to the courier if delivered by
overnight courier, or (z) the date of transmission if sent by confirmed telecopy
or e-mail before 5:00 p.m. (Chicago time) on a Business Day or if sent after
such time, the next Business Day.  All notices, financial information, or other
business records sent by any party to this Agreement may be transmitted, sent,
or otherwise communicated via such medium as the sending party may deem
appropriate and commercially reasonable; provided, however, that the risk that
the confidentiality or privacy of such notices, financial information, or other
business records sent by any party may be compromised shall be borne exclusively
by the Customer.

 

11.19       Costs and Expenses.  Except as is prohibited by law, the Customer
agrees to pay on demand all costs and expenses, including reasonable attorneys’
fees (including in-house counsel), incurred by WFBC in connection with this
Agreement, any other Related Document, the Related Rights and the transactions
contemplated hereby and thereby, including all such costs, expenses and fees
incurred in connection with the negotiation, due diligence, preparation,
execution, amendment, modification, administration, performance, collection and
enforcement of this Agreement, the Related Documents, the Related Rights, all
obligations of the Customer hereunder and thereunder and the creation,
perfection, protection, satisfaction, foreclosure or enforcement of any security
interest granted hereunder and the collection of any Purchased Account, any
Related Right or any obligation owed by the Customer to WFBC.

 

36

--------------------------------------------------------------------------------


 

11.20       Taxes.

 

(a)           Except as otherwise provided in this Section 11.20, any and all
payments made by the Customer hereunder shall be made free and clear and without
deductions for or on account of any present or future U.S., foreign, federal,
provincial, state, municipal, local or other taxes of any kind or nature
whatsoever, including any capital, income, sales, excise, business, property,
stamp, documentary, customs, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto (excluding taxes that are imposed on WFBC’s
overall net income by any taxing authority) (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities of any kind
or nature whatsoever and interest, penalties and additions to tax in respect
thereof being hereinafter referred to as “Taxes”).  If any such withholdings or
deductions are so required, (i) the sum payable hereunder shall be increased as
may be necessary so that after all required deductions are taken into account
(including any required with respect to payments made pursuant to this
Section 11.20(a)), WFBC shall receive an amount equal to the sum it would have
received had no such deduction been made, (ii) the Customer shall make such
deductions and (iii) the Customer shall pay the full amount deducted to the
appropriate authority before penalties attach thereto or interest accrues
thereon.  If the Customer pays any such Taxes, it shall deliver official tax
receipts evidencing that payment or certified copies thereof to WFBC on or
before the thirtieth day after payment.

 

(b)           In addition, the Customer shall pay any present or future U.S.,
foreign, federal, provincial, state, municipal, local or other taxes of any kind
or nature whatsoever, including any capital, income, sales, excise, business,
property, stamp, documentary, customs, imposts, deductions, charges or
withholdings, and all liabilities and interest, penalties and additions to tax
in respect thereof  imposed by any taxing authority (other than taxes that are
imposed on WFBC’s overall net income by any taxing authority) that arises from
any payment made hereunder, under any Related Document or from any proceeds of
any Purchased Account or Related Right or any withholding or deduction by an
Account Debtor (hereinafter referred to as “Other Taxes”).

 

(c)           Except as otherwise provided in this Section 11.20, the Customer
shall indemnify WFBC for and hold it harmless against the full amount of the
Taxes and Other Taxes paid by WFBC on account of any transaction contemplated by
this Agreement or any Related Document or the purchase of the Purchased Accounts
and the Related Rights.

 

11.21       Limitation.  In no event shall WFBC be liable to the Customer for
any consequential, incidental, special, punitive, or indirect loss or damage
arising out of or related to any provision of this Agreement, including loss of
profits or revenue, loss of opportunity or like items of loss or damage except
as specifically provided herein regardless of the legal basis for any such claim
and the Customer hereby releases WFBC therefrom.

 

11.22       Prohibited Rate.  In no event shall any interest or fee to be paid
hereunder exceed the maximum rate permitted by applicable law.  In the event any
such interest rate or fee exceeds such maximum rate, such rate shall be adjusted
downward to the highest rate (expressed as a percentage per annum) or fee that
the parties could validly have agreed to by contract on the date hereof under
applicable law.  It is further agreed that any excess actually received by WFBC
shall be credited against any amount owing hereunder.

 

37

--------------------------------------------------------------------------------


 

11.23       Jurisdiction.  The parties hereby (a) consent to the personal
jurisdiction of the state and federal courts located in the State of Colorado,
and any appellate court from which any appeals therefrom are available, in
connection with any controversy related to this Agreement or any Related
Document; (b) waive any argument that venue in any such forum is not convenient;
(c) agree that any litigation initiated by WFBC or the Customer in connection
with this Agreement or any Related Document may be venued in the state or
federal courts located in the City and County of Denver, Colorado; and (d) agree
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

11.24       Negotiations.  The parties agree that this Agreement has been
mutually negotiated at arm’s length by both of them with benefit of legal
counsel and such other advice as they deemed appropriate and no provision hereof
is to be construed more severely against one of the parties than it is to be
construed against the other based on the party responsible for the drafting
thereof.

 

11.25       USA PATRIOT Act Notice.  WFBC hereby notifies the Customer that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Customer, which information includes the name
and address of the Customer and other information that will allow WFBC to
identify the Customer in accordance with the USA PATRIOT Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)).

 

11.26       Termination.  This Agreement shall terminate on the first date
following the Termination Date when the Purchased Amount has reduced to zero,
all other amounts due to WFBC under this Agreement and the Related Documents
have been indefeasibly paid in full, WFBC has no further obligations hereunder
or any Related Document and all obligations of the Customer to WFBC hereunder
and under each Related Document have been satisfied, in each case as determined
by WFBC in its sole discretion (the “Final Termination Date”).

 

11.27       Terms Generally.  Defined terms include in the singular number the
plural and in the plural number the singular.  The use of the singular or the
plural number shall be deemed to include the use of the other when the context
so requires.  Whenever the context require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, subsections, Exhibits, Schedules and
the like shall be construed to refer to Articles, Sections and subsections of,
or Exhibits or Schedules attached to, this Agreement unless otherwise expressly
provided and (e) all references herein to Articles, Sections, subsections and

 

38

--------------------------------------------------------------------------------


 

the like shall be construed to include therein references to all Sections and
subsections thereof unless otherwise expressly provided.  Article and
Section headings in this Agreement are for reference only and shall not affect
the construction of this Agreement.  Reference to any law, rule, regulation,
order, decree, requirement, policy, guideline, directive or interpretation means
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect on the determination date, including rules and regulations promulgated
thereunder.  All accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles.

 

[This space intentionally left blank.]

 

39

--------------------------------------------------------------------------------


 

11.28       WAIVER OF JURY TRIAL.  EACH OF THE CUSTOMER AND WFBC HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY
OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT OR ANY
RELATED DOCUMENT.

 

[                                                      ]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name: Gina Draudt

Its:

Authorized Signatory

 

Its: Vice President

 

The Customer and WFBC have executed this Agreement through their authorized
officers as of the date set forth above.

 

Wells Fargo Bank, National Association

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

MAC C7300-060

 

 

 

1740 Broadway, 6th Floor

 

 

 

Denver, CO 80274

 

By:

 

Telecopier: (303) 433-2540

 

Name: Gina Draudt

Attention: Monica Sorrels

 

Its: Vice President

Email: monicasorrels@wellsfargo.com

 

 

 

 

 

 

 

 

 

 

 

[                                                  ]

 

[                                                    ]

[Street Address]

 

 

 

[City, State ZIP]

 

By:

 

Telecopier:

 

Name:

Attention:

 

Its: Authorized Signatory

Email:

 

 

 

Federal Employer ID No.:

 

 

 

Organization No.:

 

 

 

 

 

With copies to:

 

Broadwind Energy, Inc.

47 E. Chicago Ave., Suite 332

Naperville, IL 60540

Telecopier:  630-637-8472

Attention:  Stephanie Kushner, CFO

E-mail:  Stephanie.Kushner@bwen.com

Attention:  Mark Henrickson

E-mail:  Mark.Henrickson@bwen.com

 

Signature Page to Account Purchase Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

To

Account Purchase Agreement

 

Form of Assignment and Schedule of Accounts

 

See attached

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

To

Account Purchase Agreement

 

[Permitted Liens]

 

B-1

--------------------------------------------------------------------------------

 